Title: To George Washington from Richard Graham, 12 April 1796
From: Graham, Richard
To: Washington, George


        
          Sir
          Arch Street No. 129 [Philadelphia] April 12 1796.
        
        At the request of a very worthy Young Gentleman, Lieutenant Charles Lewis, I take the liberty to enquire of you if the Land late the property of Col. George Mercer was included in the Mortgage that Col. Mercer made to Mr Paine of London—or in any other Mortgage that might have come to your knowledge—Lieut. Lewis is now in Fredericksburgh on a bargain for that Land with the Executors of Mr James Mercer—if he makes the purchase the Land will be immediately settled which will be a

great benefit to that part of the Country; as it runs I think about twelve or fourteen miles on the River.
        Your Excellency will I hope excuse this freedom—With due respect I am Sir Your most obedt Servt
        
          Richd Graham
        
      